         Case 1:19-cr-00131-PAE Document 417 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      19-CR-131-02 (PAE)
                        -v-
                                                                            ORDER
 JUSTIN RIVERA,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       At a conference held June 24, 2020, the Court granted defendant Rivera’s motion to

relieve Susan Walsh, Esq., and Lisa Scolari, Esq., upon the appointment of successor CJA

counsel. The Court today appoints Anthony Cecutti, Esq. to represent Mr. Rivera, forthwith, and

accordingly relieves Ms. Walsh and Ms. Scolari. The Court requests that outgoing counsel

promptly contact Mr. Cecutti to arrange for the seamless transition of case materials.


       SO ORDERED.


                                                         
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: July 14, 2020
       New York, New York
